Case 1:20-cv-10754-LAK Document 2 Filed 01/04/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OS RAS SEIN Ses SRR RS BS i mmm ae ST Re BS Se ee ee xX
KEVIN STERLING,
Movant,
-against- 20-cv-10754 (LAK)
[16-cr-0488 (LAR)]
UNITED STATES OF AMERICA,
Redspondent.
Co SVGRETEE REGIE SROMEGEY Gy Aa aes SOME GS A ee cee alti Maa ES SES ote. K
ORDER

LEWIS A. KAPLAN, District Judge.

The government shall respond to the Section 225 5 motion on or before February 18,
2021.

Any reply by defendant shall be filed no later than thirty days after the date of filing
of the government’s response.

SO ORDERED.

Dated: January 4, 2021

din

Lewis A.Kaplan [
United States District Judge

 
